Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 22, 2019

                                    No. 04-19-00673-CR

                                  Kassey A. WILLIAMS,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR8544
                     Honorable Catherine Torres-Stahl, Judge Presiding


                                       ORDER
       Appellant has filed a pro se motion to automatically reverse magistrate’s findings. Our
records show James Oltersdorf has been appointed to represent appellant in this appeal. In
Texas, appellants do not have a right to hybrid representation. Rudd v. State, 616 S.W.2d 623,
625 (Tex. Crim. App. 1981). Therefore, appellant’s motion is DENIED.

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2019.



                                                   ___________________________________
                                                   LUZ ESTRADA,
                                                   Chief Deputy Clerk